DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.
It is also noted that the drawings and specification filed on 8 October 2020 have been entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher D. Ward (Reg. No. 41,367) on 12 January 2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, third-to-last line, “surface, and” has been replaced by - - surface, - -.


wherein the cylindrical circumferential outer surface has a same outer diameter at the second end as an end of the tool holder to which the cylindrical outer surface is flush,
wherein the leading end of the robot arm has the same outer diameter as the first end of the cylindrical circumferential outer surface to which the leading end of the robot arm is flush, and 
wherein the cylindrical circumferential outer surface is configured to be held by the hand of a user and the manipulated switch is provided on the cylindrical circumferential outer surface so that the hand can actuate the manipulated switch while the hand holds the cylindrical circumferential outer surface to perform the direct teaching to the robot. - - have been added.

In Claim 8, last line, the period has been replaced by a comma, a carriage return and indent have been added, and the phrases - -
wherein the cylindrical circumferential outer surface has a same outer diameter at the second end as an end of the tool holder to which the cylindrical outer surface is flush, 
wherein the leading end of the wrist has the same outer diameter as the first end of the cylindrical circumferential outer surface to which the leading end of the wrist arm is flush, and 
wherein the cylindrical circumferential outer surface is configured to be held by the hand of a user and the manipulated switch is provided on the cylindrical circumferential outer surface so that the hand can actuate the manipulated switch while the hand holds the cylindrical circumferential outer surface to perform the direct teaching to the robot. - - have been added

Claims 22 and 25 have been cancelled.

Reasons for Allowance
Claims 1-11, 18, 21, 23-24, and 26-29 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant's and Examiner's amendments have overcome the 35 U.S.C. §§ 102 and 103 rejections and objection of the previous office action. Further, the independent claims overcome the prior art since they require that the outer diameters of the claimed structures are the same.
The prior art of record does not disclose this combination of limitations. For example, US Patent Application Publication No. 2016/0031078 to Kapoor et al. discloses body 140 and tool holder 120/180, however, Kapoor et al. does not disclose that the outer diameters of the claimed structures are the same. These diameter equivalencies are critical dimensions as claimed since the cylindrical circumferential outer surface is configured to be held by the hand of a user and the manipulated switch is provided on the cylindrical circumferential outer surface so that the hand can actuate the manipulated switch while the hand holds the cylindrical circumferential outer surface to perform the direct teaching to the robot. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652